

115 HR 3827 IH: Protecting Workers and Improving Labor Standards Act
U.S. House of Representatives
2017-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3827IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2017Mr. Sherman (for himself, Ms. Brownley of California, Mr. Cárdenas, Mr. Clay, Mr. Conyers, Mr. Cummings, Mr. Garamendi, Mr. Gutiérrez, Mr. Huffman, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Kildee, Mr. Lynch, Mr. McGovern, Ms. Moore, Mr. Nadler, Ms. Norton, Mr. Pallone, Mr. Payne, Mr. Pocan, Ms. Sánchez, Ms. Schakowsky, Mr. Sires, Ms. Speier, Mr. Swalwell of California, Mr. Visclosky, Mr. Khanna, Mr. Raskin, Mr. Kihuen, Mr. Espaillat, Ms. Jayapal, Mr. Panetta, Mr. Nolan, Ms. Bass, Mr. Ted Lieu of California, Mr. Meeks, Mr. Brendan F. Boyle of Pennsylvania, Ms. Lofgren, and Mr. Keating) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo repeal the authority under the National Labor Relations Act for States to enact laws prohibiting
			 agreements requiring membership in a labor organization as a condition of
			 employment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Workers and Improving Labor Standards Act. 2.Preempting State right-to-work lawsSubsection (b) of section 14 of the National Labor Relations Act (29 U.S.C. 164) is repealed.
		